Case: 20-50500      Document: 00515720015         Page: 1    Date Filed: 01/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        January 26, 2021
                                  No. 20-50500                           Lyle W. Cayce
                               Conference Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cervando Rico-Luna,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:11-CR-296-2


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Cervando Rico-Luna has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Rico-Luna has filed a response. We have reviewed counsel’s brief


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50500     Document: 00515720015         Page: 2   Date Filed: 01/26/2021




                                  No. 20-50500


   and the relevant portions of the record reflected therein, as well as Rico-
   Luna’s response. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the appeal is DISMISSED. See 5th
   Cir. R. 42.2.




                                       2